Citation Nr: 0402890	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-10 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person, or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
September 1951, and from November 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Although a fiduciary has been appointed, 
the fiduciary is not prosecuting the appeal.  See 38 C.F.R. 
§ 20.301(c) (2003).

The Board initially notes that the veteran, on his March 2003 
VA Form 9, requested a hearing before a member of the Board 
in Washington, DC.  In May 2003, however, the veteran 
submitted a statement indicating that he would be unable to 
attend his requested hearing because he was housebound.  In a 
statement received in July 2003 he re-iterated that he would 
not be able to attend a hearing before a member of the Board.  
The Board consequently concludes that the veteran no longer 
desires the hearing he requested in March 2003, and notes 
that his representative has presented argument on his behalf 
in May and December 2003, as well as on other occasions.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of financial hardship.  See 
38 U.S.C.A. § 7107(a)(2)(B) (West 2002).

The Board lastly notes that the veteran, in a March 2003 
statement, raised the issue of entitlement to service 
connection on a secondary basis for a back disability, 
including of his cervical spine.  This matter is therefore 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's only service-connected disorder is 
schizophrenia, rated as 100 percent disabling; he is 
considered incompetent for VA compensation purposes.

2.  The veteran's schizophrenia does not render him so 
helpless as to be unable to care for himself, protect himself 
from the hazards or dangers incident to his environment or 
attend to the needs of nature, nor does it prevent him from 
leaving his home.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or upon housebound status have not been met.  
38 U.S.C.A. §§ 1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350, 
3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, during the pendency of the 
instant appeal, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the August 2000 rating decision from which the current 
appeal originates.  In response to his notice of disagreement 
with the above rating decision, the veteran was provided with 
a statement of the case in February 2003 which notified him 
of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

The Board notes that while the August 2000 rating decision 
predated the enactment of the VCAA, the August 2000 rating 
decision denied the veteran's claim on the merits.  Moreover, 
in February 2001 the RO advised the veteran of the passage of 
the VCAA, specifically advised him of the evidence necessary 
to substantiate his claim, informed him of what evidence VA 
would obtain for him and of what evidence he was responsible 
for submitting, and suggested that he submit relevant 
evidence in his possession.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record reflects that the veteran 
has, since February 2001, actively participated in 
identifying and providing information and evidence in support 
of his claim.  The record also reflects that the RO re-
adjudicated the veteran's claim in the February 2003 
statement the case.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the February 2001 correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA, and the RO 
thereafter, via the February 2003 statement of the case, re-
adjudicated the veteran's claim under the VCAA.  It is clear 
from submissions by and on behalf of the veteran that he is 
fully conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard the Board notes that the following relevant 
medical evidence has been submitted or obtained in connection 
with the instant appeal:  A February 1998 diagnostic study 
report from the Imaging Center; a February 1999 record from 
Sports Medicine, Inc.; VA treatment records for June 2000 to 
June 2002 from the East-Orange, New Jersey VA Medical Center 
and the Hackensack, New Jersey VA outpatient clinic; and a 
statement by J.H.D., M.D. received in January 2000.  The 
Board notes that although Dr. J.H.D. indicates in his 
statement that he has treated the veteran for the last 10 
years, the records of the referenced treatment are not on 
file.  The veteran was provided in February 2001 with the 
forms for authorizing VA to obtain medical records on his 
behalf, and was specifically advised that VA would attempt to 
obtain any records for which he completed and returned an 
authorization form; he has not completed such a form for Dr. 
J.H.D.  In May 2001 he contacted the RO and informed VA that 
he had submitted evidence relevant to his claim through his 
representative.  In a May 2003 statement the veteran 
indicated that he was receiving treatment from the East-
Orange, New Jersey VA Medical Center, and did not identify 
any other source of treatment.  The Board notes that a VA 
treatment note for August 2001 indicated that the veteran did 
not have a private physician.  Since the veteran has not 
authorized VA to obtain medical records from Dr. J.H.D., the 
Board concludes that VA's duty to assist the veteran in 
obtaining such records has been fulfilled.  See generally, 
Wood v. Derwinski, 1 Vet. App. 190 (1990). 

The Board notes that the veteran is apparently in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Notably, however, neither the veteran nor his 
representative has suggested that any records in the 
possession of the SSA are germane to the instant claim or 
requested that VA obtain any records from SSA.  Nor is there 
any indication that records from the SSA would be relevant to 
the issue on appeal.  The Board accordingly finds that remand 
of the case to obtain any records from SSA is not warranted.

In addition, the record reflects that the veteran was 
afforded VA examinations in June 2002 assessing his level of 
psychiatric impairment and the need for any aid and 
attendance of another person.  The veteran was also afforded 
a VA field examination in August 2002.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



Factual background

Service connection is currently in effect for schizophrenia, 
rated as 100 percent disabling; service connection is not in 
effect for any other disability.  Historically, the veteran's 
schizophrenia has been manifested by hallucinations, ideas of 
reference and paranoia.

The Board notes that a September 1998 rating decision granted 
the veteran entitlement to special monthly compensation based 
on the need of the veteran's spouse for the regular aid and 
attendance of another person.

On file is a February 1998 Magnetic Resonance Imaging report 
of the veteran from the Imaging Center showing the presence 
of central focal herniation in the L4-L5 disc.  Also on file 
is a December 1999 private record from Sports Medicine, Inc., 
showing that the veteran had been treated for cervical 
stenosis and herniated nucleus pulposus.  

On file is a statement received in January 2000 from J.H.D., 
M.D., indicating that he had treated the veteran for the last 
10 years for hypertension, arthritis, and a mental condition, 
and that the veteran was not able to take care of himself 
without help because of his mental and physical disabilities.

On file are VA treatment reports for June 2000 to June 2002 
which document that the veteran reported in August 2001 that 
he was experiencing auditory hallucinations, although he 
denied any suicidal or homicidal ideation.  The veteran's 
psychiatric condition was noted to be maintained on 
medications.  The examiner noted that the veteran was able to 
perform all activities of daily living and instrumental 
activities of daily living, and presented as well-nourished 
and well-developed.  The examiner noted that the veteran had 
a pinched nerve in the lower extremity preventing his ability 
to exercise, and diagnosed schizophrenia as well as 
hypertension.  A June 2002 note indicates that the veteran 
planned to receive treatment at a private facility for a 
physical problem.

In May 2000 the veteran canceled his appointment to attend a 
VA examination scheduled in connection with his claim, 
explaining that his psychiatric condition had deteriorated 
and that he had physical problems affecting his ability to 
attend.  He failed to report for a second scheduled 
examination in June 2000.

In a December 2000 statement, the veteran's spouse indicated 
that the veteran was incompetent, and that his physician 
believed that the veteran required therapy on account of 
physical and mental problems.

The record reflects that the veteran thereafter canceled a VA 
examination scheduled in connection with his claim for August 
2001; his representative explained that the veteran could not 
attend the scheduled examination because he was housebound.

In May 2002, the RO advised the veteran to report for 
upcoming VA examinations scheduled in connection with his 
claim.

Of record is the report of a June 2002 VA aid and 
attendance/housebound examination, at which time the examiner 
noted that the veteran arrived at the examination with his 
spouse via public transportation, and that the veteran 
presented in a wheelchair; the veteran indicated that he used 
a wheelchair because of a tendency to fall, and he stated 
that he used a cane at home.  The veteran indicated that he 
was mostly housebound because of balance problems.  The 
veteran's spouse reported that she assisted him with bathing, 
eating and dressing because he tended to become angry and 
refuse to do those activities by himself.  The veteran 
reported experiencing auditory hallucinations.  The examiner 
was unable to evaluate the veteran's spine because of the 
veteran's refusal to leave his wheelchair, but the examiner 
was able to determine the presence of hyperreflexia in the 
veteran.  The examiner also noted that the veteran reported 
having untreated hypertension.  The examiner diagnosed the 
veteran with history of disc disease in the lumbosacral spine 
with hyperreflexia and left-sided sciatic pain.  The examiner 
also diagnosed hypertension and emotional problems, and noted 
that the veteran used psychiatric medication.  The examiner 
concluded that, per the veteran and his spouse, the veteran 
was unable to take care of his activities of daily living on 
account of a combination of his emotional problems, probable 
spine disease, and loss of balance.

The veteran was afforded a VA psychiatric examination in June 
2002, at which time he reported experiencing persistent 
auditory hallucinations, beliefs that his thoughts were being 
broadcast and that he could read the thoughts of other 
people, and paranoid and isolative tendencies.  The veteran 
also reported sleep problems.  The examiner noted that the 
veteran had a history of numerous psychiatric 
hospitalizations and persistent auditory hallucinations, and 
that the veteran reported a poor relationship with his spouse 
and daughter.  The veteran additionally indicated that he had 
no other close friends or family, and that he was unable to 
work.  He indicated that he spent most of this time at home 
listening to the radio.  On mental status examination the 
veteran was casually dressed and cooperative.  His mood was 
neutral and his affect was blunted.  His speech was somewhat 
slurred, but there were no perceptual problems and his 
thought process was normal.  Thought content was remarkably 
paranoid.  He denied any suicidal or homicidal ideation, and 
was oriented.  His memory and concentration were impaired, 
but his insight and judgment were fair , as was his impulse 
control.  The examiner diagnosed the veteran with chronic 
schizophrenia and assigned the veteran a Global Assessment of 
Functioning score of 35.  The examiner noted that the veteran 
was not considered competent to handle his own finances.

The record reflects that in July 2002 the RO determined that 
the veteran was incompetent for VA compensation purposes. 

On file is the report of an August 2002 VA field examination 
of the veteran, at which time the interviewer noted that the 
veteran and his spouse had a strained relationship.  The 
veteran reported that he and his spouse had filed for 
bankruptcy.  The interviewer noted that the veteran required 
the use of a wheelchair and was able to walk only short 
distances.  The veteran stayed in his bed for the interview, 
wearing a dirty shirt and pajamas, and the interviewer noted 
that the veteran's linens needed cleaning.  The interviewer 
noted that the veteran had a back condition, and that the 
veteran was marginally oriented during the interview.  The 
veteran was able to respond to basic questions, but was 
unable to formulate detailed answers.  The veteran reported 
that he had squandered his money throughout the years and 
required a fiduciary.  The interviewer noted that the 
veteran's spouse assisted him in caring for his personal 
needs, although she was also disabled.  The veteran reported 
that he usually attended his medical appointments by van.  
The interviewer indicated that the veteran was currently 
living with his spouse and helpless adult daughter in a house 
located in a lower economic area, but that there was nothing 
adverse to the veteran's welfare in his current environment.  
The interviewer lastly noted that the veteran had no specific 
social interests.


Analysis

The veteran contends that he is entitled to special monthly 
compensation.  He argues that his ability to care for himself 
or to leave his house without the assistance of another 
person is compromised.  His spouse indicates that she has to 
assist him in performing certain activities of daily living.

An award of special monthly compensation based on housebound 
status requires either that the veteran have additional 
service-connected disability or disabilities independently 
rated at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving a 
different part of the body, or that he be permanently 
housebound by reason of the service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service-
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2003).

The Board first notes that the veteran's only service-
connected disability is schizophrenia, evaluated as 100 
percent disabling.  In addition, the evidence demonstrates 
that the service-connected disability has not rendered him 
housebound or in need of the regular aid and attendance of 
another person.

In this regard the Board notes that while the veteran 
contends that he is housebound and, for instance, was unable 
to attend his requested Board hearing or several examinations 
because he was unable to leave his house, the record reflects 
that the veteran is able to leave his house to attend to 
regular treatment appointments, as indicated by the VA 
treatment notes for June 2000 to June 2002, and to attend VA 
examinations when motivated.  The veteran reports that he 
usually attends his appointments through the use of a van, 
and the June 2002 VA examiner noted that the veteran arrived 
for the appointment after using public transportation.  
Although the veteran is described by his examiners as 
exhibiting paranoia and isolative tendencies, the record 
clearly reflects that he is able to leave his house when 
desired, and there is otherwise no evidence suggesting that 
it is his psychiatric disability, rather than his numerous 
physical disabilities, which interferes with his ability to 
leave his home.
 
With respect to his assertion that he requires the aid and 
attendance of another person, the Board points out that the 
only two medical opinions addressing such a need in the 
veteran, that of Dr. J.H.D. and the June 2002 VA examiner, 
both concluded that it was only from a combination of the 
veteran's service-connected psychiatric, and nonservice-
connected physical, disabilities, that the veteran required 
the assistance of another person in the performance of his 
daily activities.  The June 2002 psychiatric examiner noted 
that while the veteran had a history of multiple psychiatric 
hospitalizations and symptoms including hallucinations and 
paranoia, he presented on examination as oriented, and the 
record is devoid of any indication that the veteran has 
required, within the last decade, psychiatric 
hospitalization.  The VA treatment reports corroborate the 
mental status findings described at the June 2002 
examination.  Moreover, when the veteran's spouse actually 
described what she does to assist the veteran (i.e. bathing, 
eating and dressing activities), she notably did not suggest 
that the veteran was unable to perform the referenced 
activities, but rather that the veteran was unwilling to do 
so.  The Board again notes that the veteran has several 
nonservice-connected physical disorders which adversely 
affect his mobility, and observes in passing that while his 
spouse purportedly assists him with his activities of daily 
living, she herself is currently considered by VA to be in 
need of the regular aid and attendance of another person for 
VA purposes.  

The Board acknowledges that the veteran, when interviewed 
during a field examination in August 2002, presented in dirty 
clothes, but points out that the veteran's current total 
rating for his schizophrenia is intended to compensate him 
for symptoms of, inter alia, intermittent inability to 
perform activities of daily living.  His treating physicians 
have indicated that he is in fact capable of performing his 
instrumental activities of daily living.

The Board also notes that while the veteran is currently 
considered incompetent for VA compensation purposes, such a 
determination relates only to his capacity for handling 
finances, and not to his ability to attend to his basic needs 
or to protect himself from the hazards or dangers incident to 
his daily environment.

The salient point is that the evidence of record does not 
demonstrate that the veteran is unable, on account of his 
service-connected disability, to keep himself ordinarily 
clean and presentable, or that he requires regular care or 
assistance to protect him from hazards or dangers incident to 
his daily environment.  Nor, despite the veteran's desire to 
conduct his August 2002 interview while lying in bed, is 
there any suggestion in the record or from the veteran that 
he is bedridden, and the evidence otherwise shows that the 
veteran is not so helpless as to need regular aid and 
attendance of another person.

In sum, the evidence shows that the veteran's sole service-
connected disability, alone, does not render him housebound 
or in need of the regular aid and attendance of another 
person.  His claim is therefore denied.


ORDER

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or upon 
housebound status is denied. 





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



